Citation Nr: 0014857	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in April 1998 and April 1999 by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran was scheduled for a Central Office hearing before 
a member of the Board in June 2000.  The veteran canceled 
this hearing and requested that he be afforded a hearing 
before a member of the Board at the RO, via videoconference.  
As such, he should be afforded such a hearing.  

Accordingly, this matter is hereby remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Board videoconference hearing at the 
earliest available opportunity, with 
appropriate notification to the veteran.  
After the hearing is held, the claims 
file should be returned to the Board in 
accordance with current applicable 
procedures.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the 





Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




